EXECUTION COPY

 

EXHIBIT 10.9

 

TAX RECEIVABLE AGREEMENT (this “Agreement”), dated as of October 27, 2004, by
and among DreamWorks Animation SKG, Inc., a Delaware corporation (“DWA”) and DW
Investment II, Inc., a Washington subchapter S corporation (“DWI II”).

 

WHEREAS, on October 27, 2004, DW Investment I, Inc., a subchapter S corporation
(“DWI I”), distributed its entire interest in DreamWorks Animation LLC, a
Delaware limited liability company (“DWA LLC”), to Paul G. Allen (“Allen”), its
sole shareholder, in a transaction taxable under Section 311 of the Code (the
“Vulcan Transaction”).

 

WHEREAS, on October 27, 2004, after the Vulcan Transaction, Allen contributed
his entire interest in DWA LLC to DWI II and DWA acquired such interest in DWA
LLC from DWI II by contribution (the “Contribution”) in a transaction described
in Section 351 of the Internal Revenue Code of 1986, as amended (the “Code”).

 

WHEREAS, this Agreement was issued by DWA to DWI II as partial consideration for
the DWA LLC interest transferred to DWA by DWI II in the Contribution and shall
be treated as “other property” received by DWI II for purposes of Section 351(b)
of the Code.

 

WHEREAS, DWA LLC shall have in effect an election under Section 754 of the Code
for the Taxable Year in which the Vulcan Transaction occurs, which will result
in an adjustment to the tax basis of the assets owned by DWA LLC as of the
Closing Date (such assets and any asset whose tax basis is determined, in whole
or in part, by reference to the adjusted basis of any such asset, the “Original
Assets”) by reason of the Vulcan Transaction and the issuance of this Agreement
to DWI II as partial consideration in the Contribution.

 

WHEREAS, on October 27, 2004, DWA acquired all the remaining interests in DWA
LLC from the holders of such interests, other than an interest in DWA LLC held
by DreamWorks, Inc., a Delaware corporation (“DW Inc.”).

 

WHEREAS, on October 27, 2004, after the Vulcan Transaction, DWA acquired all the
outstanding stock of DW Inc.

 

WHEREAS, DWA is the common parent of the DWA Affiliated Group and DW Inc. is a
member of the DWA Affiliated Group.

 

WHEREAS, 100% of the interests in DWA LLC are held by members of the DWA
Affiliated Group and, as a result, the income, gain, loss, expense and other Tax
items of DWA LLC will be reported by the DWA Affiliated Group on the DWA
Consolidated Returns.

 

WHEREAS, the income, gain, loss, expense and other Tax items of DWA LLC may be
affected by the Basis Adjustment and the Imputed Interest.

 

WHEREAS, the parties to this Agreement desire to make certain arrangements with
respect to the effect of the Basis Adjustment and Imputed Interest on the actual
liability for Covered Taxes of the DWA Affiliated Group.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

Definitions

 

Definitions. As used in this Agreement, the terms set forth in this Article I
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined).

 

“Advisory Firm” means the Person identified on Schedule 1.01 to this Agreement
or a nationally recognized accounting or law firm that is nationally recognized
as being expert in Covered Tax matters that is agreed to by DWA and DWI II as
its replacement.

 

“Advisory Firm Letter” shall mean a letter from the Advisory Firm stating that
the relevant schedule, notice or other information to be provided by DWA to DWI
II and all supporting schedules and work papers were prepared in a manner
consistent with the terms of this Agreement and, to the extent not expressly
provided in this Agreement, on a reasonable basis in light of the facts and law
in existence on the date such schedule, notice or other information is delivered
to DWI II.

 

“Agreed Rate” means, LIBOR plus 200 basis points.

 

“Agreement” is defined in the preamble.

 

“Agreement Value” is defined in Section 2.01 of this Agreement.

 

“Amended Tax Benefit Schedule” is defined in Section 2.03(b) of this Agreement.

 

“Applicable Treasury Rate” means a rate equal to (1) if an Early Termination
Notice is delivered prior to the third anniversary of the Closing Date    ,
4.001% or (2) the yield to maturity as of the date an Early Termination Notice
is delivered of United States Treasury securities with a constant maturity (the
“Applicable Maturity”) (as compiled and published in the most recent Federal
Reserve Statistical Release H 15 (519)) equal to (a) if such Early Termination
Notice is delivered on or after the third anniversary of the Closing Date but
prior to the fifth anniversary of the Closing Date, 10 years, (b) if such Early
Termination Notice is delivered on or after the fifth anniversary of the Closing
Date but prior to the fifteenth anniversary of the Closing Date, the number of
years from the date such Early Termination Notice is delivered through the
fifteenth anniversary of the Closing Date, or (c) if such Early Termination
Notice is delivered on or after the fifteenth anniversary of the Closing Date,
two years. If there are no United States Treasury securities with a constant
maturity equal to the Applicable Maturity, the yield to maturity shall be
interpolated from the United States Treasury securities with constant maturities
that are most nearly longer than and shorter than the Applicable Maturity.

 

2



--------------------------------------------------------------------------------

“Basis Adjustment” means the increase or decrease to the tax basis of an
Original Asset (i) under Sections 743(b) and 754 of the Code and comparable
sections of the California Revenue and Taxation Code as a result of the Vulcan
Transaction and (ii) under Section 362(a) of the Code and the comparable section
of the California Revenue and Taxation Code as a result of the receipt by DWI II
of this Agreement as partial consideration in the Contribution, as shown on the
Basis and Agreement Value Schedule. The Basis Adjustment shall include only the
increase or decrease to the tax basis of any Original Asset made as of the
Closing Date and for the reasons described in (i) and (ii) above, provided
however that if there is a relevant Determination that all or part of the Basis
Adjustment described in (ii) above occurred after the Closing Date by reason of
the accrual or payment of any amount due to DWI II under this Agreement, then
the increase or decrease in the basis of the Original Assets described in (ii)
above shall include all such adjustments as they occur after the Closing Date in
a manner consistent with such Determination.

 

“Basis and Agreement Value Schedule” is defined in Section 2.02(a) of this
Agreement.

 

“Business Day” means any calendar day that is not a Saturday, Sunday or other
calendar day on which banks are required or authorized to be closed in the City
of New York.

 

“California State Income Tax” means any income, franchise or similar tax imposed
by the state of California (including, without limitation, the Corporation Tax
Law under the California Revenue and Taxation Code Section 23001 et. seq.), and
any interest, additions to tax or penalties applicable or related to such tax.

 

“Change of Control Event” means the occurrence of any of the following events,
not including any events occurring prior to or in connection with an initial
public offering of Shares (as defined below), including the occurrence of such
initial public offering:

 

(i) during any period of 14 consecutive calendar months, individuals who were
directors of DWA on the first day of such period (the “Incumbent Directors”)
cease for any reason to constitute a majority of the Board of Directors of DWA
(the “Board”); provided, however, that any individual becoming a director
subsequent to the first day of such period whose election, or nomination for
election, by DWA’s stockholders was approved by a vote of at least a majority of
the Incumbent Directors shall be considered as though such individual were an
Incumbent Director, but excluding, for purposes of this proviso, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened proxy contest with respect to election or removal of directors or
other actual or threatened solicitation of proxies or consents by or on behalf
of a “person” (as such term is used in Section 13(d) of the Exchange Act), in
each case other than the management of DWA, the Board or the holders of DWA’s
Class B common stock, $0.01 par value;

 

(ii) the consummation of (A) a merger, consolidation, statutory share exchange
or similar form of corporate transaction involving (x) DWA or (y) any of its
Subsidiaries, but in the case of this clause (y) only if DWA Voting Securities
(as defined below) are issued or issuable (each of the events referred to in
this clause (A) being hereinafter

 

3



--------------------------------------------------------------------------------

referred to as a “Reorganization”) or (B) the sale or other disposition of all
or substantially all the assets of DWA to an entity that is not an affiliate of
DWA (a “Sale”) if such Reorganization or Sale requires the approval of DWA’s
stockholders under the law of DWA’s jurisdiction of organization (whether such
approval is required for such Reorganization or Sale or for the issuance of
securities of DWA in such Reorganization or Sale), unless, immediately following
such Reorganization or Sale, (1) all or substantially all the individuals and
entities who were the “beneficial owners” (as such term is defined in Rule 13d-3
under the Exchange Act (or a successor rule thereto)) of the shares of Class A
Common Stock of DWA, $0.01 par value, or such other securities of DWA into which
such shares shall be changed by reason of a recapitalization, merger,
consolidation, split-up, combination, exchange of shares or other similar
transaction (the “Shares”) or other securities eligible to vote for the election
of the Board (together, “DWA Voting Securities”) outstanding immediately prior
to the consummation of such Reorganization or Sale beneficially own, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
voting securities of the corporation resulting from such Reorganization or Sale
(including, without limitation, a corporation that as a result of such
transaction owns DWA or all or substantially all DWA’s assets either directly or
through one or more subsidiaries) (the “Continuing Corporation”) in
substantially the same proportions as their ownership, immediately prior to the
consummation of such Reorganization or Sale, of the outstanding DWA Voting
Securities (excluding any outstanding voting securities of the Continuing
Corporation that such beneficial owners hold immediately following the
consummation of the Reorganization or Sale as a result of their ownership prior
to such consummation of voting securities of any company or other entity
involved in or forming part of such Reorganization or Sale other than DWA), (2)
no “person” (as such term is used in Section 13(d) of the Exchange Act),
excluding (x) any employee benefit plan (or related trust) sponsored or
maintained by the Continuing Corporation or any corporation controlled by the
Continuing Corporation, (y) Jeffrey Katzenberg and (z) David Geffen,
beneficially owns, directly or indirectly, 20% or more of the combined voting
power of the then outstanding voting securities of the Continuing Corporation
and (3) at least a majority of the members of the board of directors of the
Continuing Corporation were Incumbent Directors at the time of the execution of
the definitive agreement providing for such Reorganization or Sale or, in the
absence of such an agreement, at the time at which approval of the Board was
obtained for such Reorganization or Sale;

 

(iii) the stockholders of DWA approve a plan of complete liquidation or
dissolution of DWA; or

 

(iv) any “person” (as such term is used in Section 13(d) of the Exchange Act),
corporation or other entity or “group” (as used in Section 14(d)(2) of the
Exchange Act) (other than (A) DWA, (B) any trustee or other fiduciary holding
securities under an employee benefit plan of DWA or an affiliate of DWA or (C)
any company owned, directly or indirectly, by the stockholders of DWA in
substantially the same proportions as their ownership of the voting power of the
DWA Voting Securities) becomes the beneficial owner, directly or indirectly, of
securities of DWA representing 20% or more of the combined voting power of the
DWA Voting Securities but only if the percentage so owned exceeds the aggregate
percentage of the combined voting power of the DWA

 

4



--------------------------------------------------------------------------------

Voting Securities then owned, directly or indirectly, by Jeffrey Katzenberg and
David Geffen; provided, however, that for purposes of this subparagraph (iv),
the following acquisitions shall not constitute a Change of Control: (x) any
acquisition directly from DWA or (y) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by DWA or an affiliate of DWA.

 

“Change of Control Termination Payment” is defined in Section 4.03(c) of this
Agreement.

 

“Closing Date” means October 27, 2004.

 

“Code” is defined in the recitals.

 

“Contribution” is defined in the recitals.

 

“Covered Taxable Year” means any Taxable Year of the DWA Affiliated Group ending
after the Closing Date and on or before the end of the Taxable Year including
the date which is the twentieth (20th) anniversary of the Closing Date.

 

“Covered Taxes” means Federal Income Taxes and California State Income Taxes.

 

“Determination” shall have the meaning ascribed to such term in Section 1313(a)
of the Code or similar provision of the California Revenue and Taxation Code, as
applicable.

 

“DWA” is defined in the preamble.

 

“DWA Affiliated Group” means the affiliated group of domestic corporations
within the meaning of Section 1504(a) of the Code or the unitary combined group
of corporations within the meaning the California Revenue and Taxation Code, as
applicable, of which DWA is a member from time to time.

 

“DWA Consolidated Return” means the consolidated Federal income tax return or
California unitary combined tax return, as applicable, of the DWA Affiliated
Group filed with respect to any Taxable Year.

 

“DWA Group” means (i) the corporations that are members of the DWA Affiliated
Group and (ii) the corporations that would be members of the DWA Affiliated
Group but for the fact they are not includible corporations under Section
1504(b) of the Code.

 

“DWA Payment” is defined in Section 5.01 of this Agreement.

 

“DWA LLC” is defined in the recitals.

 

“DWA Senior Obligations” means indebtedness of DWA (including and together with
all monetary obligations in respect of the five-year $200 million revolving
credit facility entered into among DWA, JP Morgan Chase Bank and certain other
lenders (the “Credit Agreement”), and interest, whether or not allowable,
accruing on indebtedness incurred pursuant

 

5



--------------------------------------------------------------------------------

to the Credit Agreement after the filing of a petition initiating any proceeding
under any bankruptcy, insolvency or similar law or that would have accrued but
for such filing) arising under the Credit Agreement or that, by the terms of the
instrument creating or evidencing such indebtedness, is expressly designated
“senior debt” and made senior in right of payment to any other of the
indebtedness of DWA; provided, that in no event shall DWA Senior Obligations
include (i) indebtedness to any Subsidiary of DWA or any officer, director or
employee of DWA or any of its Subsidiaries (other than indebtedness that is
required to be pledged to the lenders under the Credit Agreement) or (ii)
indebtedness to trade creditors.

 

“DWI I” is defined in the recitals.

 

“DWI II” is defined in the preamble.

 

“DWI II Certification Noncompliance” is defined in Section 7.04.

 

“DW Inc.” is defined in the recitals.

 

“DW LLC” means DreamWorks L.L.C., a Delaware limited liability company.

 

“Early Termination Notice” is defined in Section 4.02 of this Agreement.

 

“Early Termination Payment” is defined in Section 4.03(b) of this Agreement.

 

“Early Termination Rate” means the Applicable Treasury Rate plus 300 basis
points.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute thereto.

 

“Federal Income Tax” means any tax imposed under Subtitle A of the Code or any
other provision of United States Federal income tax law (including, without
limitation, the taxes imposed by Sections 11, 55, 59A, and 1201(a) of the Code),
and any interest, additions to tax or penalties applicable or related to such
tax.

 

“Governmental Entity” means any Federal, state, local, provincial or foreign
government or any court of competent jurisdiction, administrative agency or
commission or other governmental authority or instrumentality, whether domestic
or foreign.

 

“Holdco” means DWA Escrow LLLP, a Delaware limited liability limited
partnership.

 

“Hypothetical Tax Basis” means, with respect to any asset at any time, the tax
basis that such asset would have at such time if no Basis Adjustment had been
made.

 

“Hypothetical Tax Liability” means, with respect to any Covered Taxable Year,
the liability for Covered Taxes of the DWA Affiliated Group using the same
methods, elections, conventions and similar practices used on the relevant DWA
Consolidated Return, but using the Hypothetical Tax Basis instead of the actual
tax basis of each relevant asset and excluding any deduction attributable to the
Imputed Interest.

 

6



--------------------------------------------------------------------------------

“Imputed Interest” shall mean any interest imputed under Section 1272, 1274 or
483 or other provision of the Code and the similar section of the California
Revenue and Taxation Code with respect to DWA’s payment obligations under this
Agreement.

 

“Indemnity Agreement” means the Indemnity Agreement, dated as of October 27,
2004, among M&J K B Limited Partnership, a Delaware limited partnership, M&J K
Dream Limited Partnership, a Delaware limited partnership, DG-DW, L.P., a
Delaware limited partnership, DW LIPS, L.P., a California limited partnership,
and DWI II.

 

“Initial Value” shall mean the weighted average trading price of DWA Class A
common stock on the date of its initial public offering, as reported on the New
York Stock Exchange consolidated tape.

 

“IRS” means the United States Internal Revenue Service.

 

“Liabilities” means liabilities or obligations of any nature.

 

“LIBOR” means, for each month (or portion thereof) during any period, an
interest rate per annum equal to the rate per annum reported, on the date two
days prior to the first day of such month, on the Telerate Page 3750 (or if such
screen shall cease to be publicly available, as reported on Reuters Screen page
“LIBO” or by any other publicly available source of such market rate) for London
interbank offered rates for United States dollar deposits for such month (or
portion thereof).

 

“Net Asset Valuation Date” means each March 31, June 30, September 30 and
December 31.

 

“Net Asset Valuation Statement” is defined in Section 7.03 of this Agreement.

 

“Original Assets” is defined in the recitals.

 

“Person” means and includes any individual, firm, corporation, partnership
(including, without limitation, any limited, general or limited liability
partnership), company, limited liability company, trust, joint venture,
association, joint stock company, unincorporated organization or similar entity
or Governmental Entity.

 

“Proceeding” is defined in Section 8.08 of this Agreement.

 

“Realized Tax Benefit” means, for a Covered Taxable Year, the excess, if any, of
the Hypothetical Tax Liability over the actual liability for Covered Taxes of
the DWA Affiliated Group for such Covered Taxable Year. If all or a portion of
the actual tax liability for Covered Taxes for the Covered Taxable Year arises
as a result of an audit by a Taxing Authority of any Covered Taxable Year, such
liability shall not be included in determining the Realized Tax Benefit or the
Realized Tax Detriment unless and until there has been a Determination.

 

“Realized Tax Detriment” means, for a Covered Taxable Year, the excess, if any,
of the actual liability for Covered Taxes of the DWA Affiliated Group over the
Hypothetical Tax Liability for such Covered Taxable Year. If all or a portion of
the actual tax liability for Covered

 

7



--------------------------------------------------------------------------------

Taxes for the Covered Taxable Year arises as a result of an audit by a Taxing
Authority of any Covered Taxable Year, such liability shall not be included in
determining the Realized Tax Benefit or Realized Tax Detriment unless and until
there has been a Determination.

 

“Reconciliation Procedures” shall mean those procedures set forth in Section
7.09 of this Agreement.

 

“Scheduled Termination Date” shall mean the date on which this Agreement would
terminate in the absence of an Early Termination Notice.

 

“Specified Assets” means (i) cash and cash equivalents, (ii) debt securities
with an initial maturity of ten years or less that are traded on a national
securities exchange registered under Section 6 of the Exchange Act (an
“Exchange”), (iii) equity securities that are traded on an Exchange, (iv)
partnership interests in Holdco, and (v) investment funds, provided that any
amounts invested in the fund may be withdrawn, without penalty, within a period
of 12 months or less.

 

“Statutory Rate” means the October 2004 long-term applicable federal rate.

 

“Subsidiary” means any entity in which DWA, directly or indirectly, possesses
fifty percent (50%) or more of the total combined voting power of all classes of
its stock.

 

“Tax Benefit Payment” is defined in Section 3.01 of this Agreement.

 

“Tax Benefit Schedule” is defined in Section 2.03(a) of this Agreement.

 

“Taxable Year” means a taxable year as defined in Section 441(b) of the Code or
comparable section of the California Revenue and Taxation Code, as applicable,
(and, therefore, for the avoidance of doubt, may include a period of less than
12 months for which a Tax Return is made).

 

“Taxes” means (i) all forms of taxation or duties imposed, or required to be
collected or withheld, including, without limitation, charges, together with any
related interest, penalties or other additional amounts, (ii) liability for the
payment of any amount of the type described in the preceding clause (i) as a
result of being a member of an affiliated, consolidated, combined or unitary
group, and (iii) liability for the payment of any amounts as a result of being
party to any tax sharing agreement (other than this Agreement) or as a result of
any express or implied obligation to indemnify any other person with respect to
the payment of any amount described in the immediately preceding clauses (i) or
(ii) (other than an obligation to indemnify under this Agreement).

 

“Tax Return” means any return, filing, report, questionnaire, information
statement or other document required to be filed, including amended returns that
may be filed, for any taxable period with any Taxing Authority (whether or not a
payment is required to be made with respect to such filing).

 

“Taxing Authority” means the IRS and any other state, local, foreign or other
Governmental Entity responsible for the administration of Taxes.

 

8



--------------------------------------------------------------------------------

“Treasury Regulations” means the final, temporary and proposed regulations under
the Code promulgated from time to time (including corresponding provisions of
succeeding provisions) as in effect for the relevant taxable period.

 

“Valuation Assumptions” shall mean, as of any Valuation Date, the assumptions
that (1) in each Covered Taxable Year ending after such Valuation Date DWA will
have taxable income sufficient to fully utilize the deductions arising from the
Basis Adjustment and the Imputed Interest during such Covered Taxable Year and
(2) the Federal Income Tax rates and California State Income Tax rates that will
be in effect for each such Covered Taxable Year will be those specified for each
such Covered Taxable Year by the Code and by the California Revenue and Taxation
Code as in effect on the Valuation Date.

 

“Valuation Date” means the Closing Date for purposes of determining the
Agreement Value or the date of an Early Termination Notice for purposes of
determining an Early Termination Payment or Change of Control Termination
Payment.

 

“Vulcan Transaction” is defined in the recitals.

 

Determination of Realized Tax Benefit or Realized Tax Detriment

 

Closing Date Basis Adjustment. DWA and DWI II hereby agree to treat the issuance
of this Agreement as property received by DWI II as partial consideration for
the Contribution on the Closing Date for all Tax purposes. DWA and DWI II
further agree that as a result of the issuance of the Agreement, DWI II shall
recognize gain on the Closing Date in an amount not to exceed the value of the
Agreement on the Closing Date (the “Agreement Value”) under Section 351(b) of
the Code and the comparable section of the California Revenue and Taxation Code
and the basis in the Original Assets shall be increased by the amount of such
gain recognized under Section 362(a) of the Code and the comparable section of
the California Revenue and Taxation Code (in addition to any basis increase
occurring as a result of the Vulcan Transaction). DWA and DWI II shall treat
such gain and basis adjustment as occurring entirely on the Closing Date unless
there is a Determination to the contrary. For all Tax purposes, DWA and DWI II
hereby agree that the Agreement Value shall equal the present value, discounted
at the Statutory Rate, of all Tax Benefit Payments that would be required to be
paid by DWA to DWI II during the period from the Closing Date through the
Scheduled Termination Date based on the Valuation Assumptions. The Valuation
Assumptions are to be applied in a manner consistent with the illustrative
example attached as Appendix A hereto.

 

i) Basis and Agreement Value Schedule. Within 120 calendar days after the
Closing Date, DWA shall deliver to DWI II a schedule (the “Basis and Agreement
Value Schedule”) that shows, in reasonable detail, for Covered Tax purposes (i)
the actual tax basis as of the Closing Date of each Original Asset, (ii) the
Basis Adjustment with respect to each Original Asset and (iii) a calculation of
the Agreement Value consistent with the Basis Adjustment and the methodology set
forth in Section 2.01. The aggregate tax basis of the Original Assets as of the
Closing Date shall equal the aggregate Initial Value of the common stock of DWA
received by DWI II in the Contribution plus the Agreement Value. At the time DWA
delivers the Basis and Agreement Value Schedule to DWI II it shall (x) deliver
to DWI II

 

9



--------------------------------------------------------------------------------

schedules and work papers providing reasonable detail regarding the preparation
of the Basis and Agreement Value Schedule and an Advisory Firm Letter supporting
such Basis and Agreement Value Schedule and (y) allow DWI II reasonable access
to the appropriate representatives at DWA and the Advisory Firm in connection
with its review of such schedule. The Basis and Agreement Value Schedule shall
become final and binding on the parties unless DWI II, within 30 calendar days
after receiving such Basis and Agreement Value Schedule, provides DWA with
notice of a material objection to such Basis and Agreement Value Schedule made
in good faith. If the parties, using their best efforts, are unable to
successfully resolve the issues raised in such notice within 60 calendar days
after such Basis and Agreement Value Schedule was delivered to DWI II, DWA and
DWI II shall employ the Reconciliation Procedures.

 

(b) Amended Basis and Agreement Value Schedule. The Basis and Agreement Value
Schedule may be amended from time to time by DWA (i) in connection with a
Determination, (ii) to correct inaccuracies in the original Basis and Agreement
Value Schedule identified after the Closing Date as a result of the receipt of
additional information relating to facts or circumstances on or prior to the
Closing Date or (iii) to comply with the expert’s determination under the
Reconciliation Procedures. At the time DWA delivers such amended Basis and
Agreement Value Schedule to DWI II it shall (x) deliver to DWI II schedules and
work papers providing reasonable detail regarding the preparation of the amended
Basis and Agreement Value Schedule and an Advisory Firm Letter supporting such
amended Basis and Agreement Value Schedule and (y) allow DWI II reasonable
access to the appropriate representatives at DWA and the Advisory Firm in
connection with its review of such schedule. The amended Basis and Agreement
Value Schedule shall become final and binding on the parties unless DWI II,
within 30 calendar days after receiving such amended Basis and Agreement Value
Schedule, provides DWA with notice of a material objection to such amended Basis
and Agreement Value Schedule made in good faith. If the parties, using their
best efforts, are unable to successfully resolve the issues raised in such
notice within 60 calendar days after such amended Basis and Agreement Value
Schedule was delivered to DWI II, DWA and DWI II shall employ the Reconciliation
Procedures.

 

(a) Tax Benefit Schedule. Within 10 calendar days after filing the Federal
income tax return of DWA for the relevant Covered Taxable Year, DWA shall
provide to DWI II a schedule showing, in reasonable detail, the calculation of
the Realized Tax Benefit or the Realized Tax Detriment for such Covered Taxable
Year (the “Tax Benefit Schedule”). At the time DWA delivers the Tax Benefit
Schedule to DWI II it shall (i) deliver to DWI II schedules and work papers
providing reasonable detail regarding the preparation of the Tax Benefit
Schedule and an Advisory Firm Letter supporting such Tax Benefit Schedule and
(ii) allow DWI II reasonable access to the appropriate representatives at DWA
and the Advisory Firm in connection with its review of such schedule. The Tax
Benefit Schedule shall become final and binding on the parties unless DWI II,
within 30 calendar days after receiving such Tax Benefit Schedule, provides DWA
with notice of a material objection to such Tax Benefit Schedule made in good
faith. If the parties, using their best efforts, are unable to successfully
resolve the issues raised in such notice within 60 calendar days after such Tax
Benefit Schedule was delivered to DWI II, DWA and DWI II shall employ the
Reconciliation Procedures.

 

(b) Amended Tax Benefit Schedule. The Tax Benefit Schedule for any Covered
Taxable Year may be amended from time to time by DWA (i) in connection with a

 

10



--------------------------------------------------------------------------------

Determination affecting such Tax Benefit Schedule, (ii) to correct inaccuracies
in the original Tax Benefit Schedule identified as a result of the receipt of
additional factual information relating to a Covered Taxable Year after the date
the Tax Benefit Schedule was provided to DWI II, (iii) to reflect a change in
the Realized Tax Benefit or Realized Tax Detriment for such Covered Taxable Year
attributable to a carryback or carryforward of a loss or other tax item to such
Covered Taxable Year, (iv) to reflect a change in the Realized Tax Benefit or
Realized Tax Detriment for such Covered Taxable Year attributable to an amended
tax return filed for such Covered Taxable Year (provided, however, that such a
change attributable to an audit of a Tax Return by an applicable Taxing
Authority shall not be taken into account on an Amended Tax Benefit Schedule
unless and until there has been a Determination with respect to such change) or
(v) to comply with the expert’s determination under the Reconciliation
Procedures. At the time DWA delivers such an amended Tax Benefit Schedule
pursuant to this Section 2.03(b) (an “Amended Tax Benefit Schedule”) to DWI II
it shall (x) deliver to DWI II schedules and work papers providing reasonable
detail regarding the preparation of the Amended Tax Benefit Schedule and an
Advisory Firm Letter supporting such Amended Tax Benefit Schedule and (y) allow
DWI II reasonable access to the appropriate representatives at DWA and the
Advisory Firm in connection with its review of such schedule. Such Amended Tax
Benefit Schedule shall become final and binding on the parties unless DWI II,
within 30 calendar days after receiving such Amended Tax Benefit Schedule,
provides DWA with notice of a material objection to such Amended Tax Benefit
Schedule made in good faith. If the parties, using their best efforts, are
unable to successfully resolve the issues raised in such notice within 60
calendar days after such Amended Tax Benefit Schedule was delivered to DWI II,
DWA and DWI II shall employ the Reconciliation Procedures.

 

(c) Applicable Principles. The Realized Tax Benefit or Realized Tax Detriment
for each Covered Taxable Year is intended to measure the decrease or increase in
the actual Covered Tax liability of the DWA Affiliated Group for such Covered
Taxable Year attributable to the Basis Adjustment and Imputed Interest,
determined using a “with and without” methodology. Carryovers or carrybacks of
any tax item attributable to the Basis Adjustment and Imputed Interest
(determined using such “with and without” methodology) shall be considered to be
subject to the rules of the Code and the Treasury Regulations or the California
Revenue and Taxation Code, as applicable, governing the use, limitation and
expiration of carryovers or carrybacks of the relevant type. If a carryover or
carryback of any tax item includes a portion that is attributable to the Basis
Adjustment or Imputed Interest and another portion that is not, such portions
shall be considered to be used in the order determined using such “with and
without” methodology. Appendix B to this Agreement provides illustrative
examples of the applicable principles described in this Section 2.03(c) of this
Agreement.

 

Tax Benefit Payments

 

Payments. (a) Within 3 calendar days of the delivery of the Tax Benefit Schedule
to DWI II for any Covered Taxable Year (a) DWA shall pay to DWI II an amount
equal to 85% of the Realized Tax Benefit (if any) for such Covered Taxable Year
and (b) DWI II shall pay to DWA an amount equal to 85% of the Realized Tax
Detriment (if any) for such Covered Taxable Year, in each case with interest
calculated at the Agreed Rate from the due date (without extensions) for filing
the Tax Return with respect to Covered Taxes for such Covered Taxable

 

11



--------------------------------------------------------------------------------

Year. Each such payment (a “Tax Benefit Payment”) shall be made by wire transfer
of immediately available funds to a bank account of the recipient previously
designated by it to the other party. For the avoidance of doubt, no Tax Benefit
Payment shall be made in respect of estimated tax payments, including, without
limitation, Federal Income Tax payments.

 

(b) Within 3 calendar days of the delivery of an Amended Tax Benefit Schedule to
DWI II for any Covered Taxable Year, DWA shall pay to DWI II, or DWI II shall
pay to DWA, as appropriate, an amount equal to the difference between the
Realized Tax Benefit or the Realized Tax Detriment reflected on such Amended Tax
Benefit Schedule and the Realized Tax Benefit or the Realized Tax Detriment
reflected on the Tax Benefit Schedule or prior amended Tax Benefit Schedule for
the relevant Covered Taxable Year.

 

No Duplicative Payments. No duplicative payment of any amount (including
interest) will be required under this Agreement.

 

Termination

 

Early Termination of Agreement. DWA may terminate this Agreement at any time by
paying to DWI II the Early Termination Payment as of the date of the Early
Termination Notice. DWA may terminate this Agreement upon the occurrence of a
Change of Control Event by paying to DWI II the Change of Control Termination
Payment as of the date of the Early Termination Notice. Upon payment of the
Early Termination Payment or the Change of Control Termination Payment by DWA,
neither DWI II nor DWA shall have any further payment obligations under this
Agreement, other than for any (a) Tax Benefit Payment agreed to by DWA and DWI
II as due and payable but unpaid as of the Early Termination Notice and (b) Tax
Benefit Payment due for the Covered Taxable Year ending with or including the
date of the Early Termination Notice (except to the extent that the amount
described in clause (a) or (b) is included in the Early Termination Payment or
Change of Control Termination Payment).

 

Early Termination Notice. If DWA chooses to exercise its right of early
termination under Section 4.01 above, DWA shall deliver to DWI II a notice (the
“Early Termination Notice”) specifying DWA’s intention to exercise such right
and showing in reasonable detail the calculation of the Early Termination
Payment or the Change of Control Termination Payment, as the case may be. At the
time DWA delivers the Early Termination Notice to DWI II it shall (a) deliver to
DWI II schedules and work papers providing reasonable detail regarding the
calculation of the Early Termination Payment or the Change of Control
Termination Payment, as the case may be, in a manner consistent with the
guidelines set forth in Section 4.03 of this Agreement and an Advisory Firm
Letter supporting such Early Termination Notice and (b) allow DWI II reasonable
access to the appropriate representatives at DWA and the Advisory Firm in
connection with its review of such Early Termination Notice. Such Early
Termination Notice shall become final and binding on the parties unless DWI II,
within 30 calendar days after receiving such Early Termination Notice, provides
DWA with notice of a material objection to such Early Termination Notice made in
good faith. If the parties, using their best efforts, are unable to successfully
resolve the issues raised in such notice within 60 calendar days after such
Early Termination Notice was delivered to DWI II, DWA and DWI II shall employ
the Reconciliation Procedures.

 

12



--------------------------------------------------------------------------------

Payment upon Early Termination. (a) Within 3 calendar days of the delivery to
DWI II of the Early Termination Notice or any amendment to the Early Termination
Notice, DWA shall pay to DWI II an amount equal to the Early Termination Payment
or the Change of Control Termination Payment, as the case may be. Such payment
shall be made by wire transfer of immediately available funds to a bank account
designated by the relevant party.

 

(b) The Early Termination Payment as of the date of an Early Termination Notice
shall equal the present value, discounted at the Early Termination Rate, of all
Tax Benefit Payments that would be required to be paid by DWA to DWI II during
the period from the date of the Early Termination Notice through the Scheduled
Termination Date assuming (1) the Valuation Assumptions are applied and (2) any
loss carryovers generated by the Basis Adjustment or the Imputed Interest and
available as of the date of the Early Termination Notice will be utilized by DWA
on pro rata basis from the date of the Early Termination Notice through the
Scheduled Termination Date. For the avoidance of doubt, the Early Termination
Payment would be equal to the Agreement Value if the Early Termination Notice
were delivered as of the Closing Date and the Early Termination Rate were equal
to the Statutory Rate.

 

(c) The Change of Control Termination Payment as of the date of an Early
Termination Notice shall equal the Early Termination Payment as of such date
multiplied by 70%.

 

No Other Right of Early Termination. For the avoidance of doubt, DWI II shall
not be entitled to cause an early termination of this Agreement.

 

Subordination and Late Payments

 

Subordination. Notwithstanding any other provision of this Agreement to the
contrary, any Tax Benefit Payment, Early Termination Payment or Change of
Control Termination Payment required to be made by DWA to DWI II under this
Agreement (a “DWA Payment”) shall rank subordinate and junior in right of
payment to any principal, interest or other amounts due and payable in respect
of any DWA Senior Obligations and shall rank pari passu with all current or
future unsecured obligations of DWA that are not DWA Senior Obligations.

 

Late Payments by DWA. The amount of all or any portion of a DWA Payment not made
to DWI II when due under the terms of this Agreement shall be payable together
with any interest thereon, computed at the Agreed Rate and commencing from the
date on which such DWA Payment was due and payable.

 

Late Payments by DWI II. The amount of all or any portion of a Tax Benefit
Payment required to be made by DWI II to DWA under this Agreement that is not
made to DWA when due under the terms of this Agreement shall be payable together
with any interest thereon, computed at the Agreed Rate and commencing from the
date on which such Tax Benefit Payment was due and payable.

 

13



--------------------------------------------------------------------------------

No Disputes; Consistency; Cooperation

 

DWI II Participation In DWA Tax Matters. Except as otherwise provided herein,
DWA shall have full responsibility for, and sole discretion over, all Tax
matters concerning any member of the DWA Group, including without limitation the
preparation, filing or amending of any Tax Return and defending, contesting or
settling any issue pertaining to Taxes. Notwithstanding the foregoing, DWA shall
notify DWI II of, and keep DWI II reasonably informed with respect to, and DWI
II shall have the right to participate in and monitor (but, for the avoidance of
doubt, not to control) the portion of any audit of the DWA Group by a Taxing
Authority the outcome of which is reasonably expected to affect DWI II’s rights
and obligations under this Agreement, and shall provide to DWI II reasonable
opportunity to provide information and other input to DWA and its advisors
concerning the conduct of any such portion of such audits. No member of the DWA
Group shall settle or otherwise resolve any audit or other challenge by a Taxing
Authority relating to the basis of the Original Assets or the deduction of
Imputed Interest without the consent of DWI II, which DWI II shall not
unreasonably withhold, condition or delay. Nothing in this Agreement shall alter
DWI I’s full responsibility for, and sole discretion over, any audit of DWI I or
any of its affiliates relating to the Vulcan Transaction.

 

Consistency. Unless there is a Determination to the contrary, DWA, on its own
behalf and on behalf of each member of the DWA Group, and DWI II, on its own
behalf and on behalf of each of its affiliates, agree to report and cause to be
reported for all purposes, including Federal, state and local Tax purposes and
financial reporting purposes, all Tax-related items (including without
limitation the Basis Adjustment and each Tax Benefit Payment) in a manner
consistent with that specified by DWA in any schedule, letter or certificate
required to be provided by or on behalf of DWA under this Agreement. In the
event that an Advisory Firm is replaced with another firm acceptable to DWA and
DWI II, such replacement Advisory Firm shall be required to perform its services
under this Agreement using procedures and methodologies consistent with the
previous Advisory Firm, unless otherwise required by law or DWA and DWI II agree
to the use of other procedures and methodologies.

 

Cooperation. DWI II shall (and shall cause its affiliates to) (a) furnish to DWA
in a timely manner such information, documents and other materials as DWA may
reasonably request for purposes of making any determination or computation
necessary or appropriate under this Agreement, preparing any Tax Return or
contesting or defending any audit, examination or controversy with any Taxing
Authority, (b) make its employees available to DWA and its representatives to
provide explanations of documents and materials and such other information as
the DWA or its representative may reasonably request in connection with any of
the matters described in clause (a) above, and (c) reasonably cooperate in
connection with any such matter.

 

Minimum Net Asset Requirement

 

Minimum Asset Value. (a) At all times, DWI II shall own, legally and
beneficially, Specified Assets that have an aggregate value (as determined under
paragraph (b)) equal to the sum of (i) the amount of any payments made by DWA to
DWI II in the current year and during the lesser of (A) the preceding six (6)
Covered Taxable Years and (B) the taxable

 

14



--------------------------------------------------------------------------------

years of DWA with respect to which the applicable statute of limitations (giving
effect to any waiver, mitigation or extension thereof) has not expired, (ii) $10
million, and (iii) the amount of any Liabilities incurred by DWI II, other than
Liabilities under this Agreement or the Indemnity Agreement.

 

(b) For purposes of paragraph (a), the value of (i) any equity securities
described in clause (iii) of the definition of Specified Assets shall be equal
to 80% of their fair market value, (ii) any partnership interest in Holdco shall
be equal to the value (subject to clause (i)) of property held by Holdco that
was contributed by DWI II to Holdco, (iii) any other Specified Asset shall be
its fair market value. The fair market value of a particular Specified Asset
shall be determined based on generally accepted market practices, as reasonably
determined by DWI II.

 

Liabilities. DWI II shall not incur any Liabilities other than (i) Liabilities
under this Agreement or the Indemnity Agreement or (ii) Liabilities, of an
aggregate amount not to exceed $250,000, incurred in the ordinary course of
business of DWI II.

 

Net Asset Valuation Statement. Within 45 Business Days after each Net Asset
Valuation Date, DWI II shall deliver to DWA a statement (the “Net Asset
Valuation Statement”) setting forth the amount, as of the relevant Net Asset
Valuation Date, of (i) Specified Assets owned, legally and beneficially, by DWI
II, and (ii) any Liabilities incurred by DWI II, other than Liabilities under
this Agreement or the Indemnity Agreement, with reasonable detail as to the
calculation of such amounts. The Net Asset Valuation Statement shall be
certified by the Person employed by DWI II (or one of its affiliates) and
responsible for the financial accounting of DWI II.

 

Withholding of Payments. If DWI II fails to provide a Net Asset Valuation
Statement at the times and in the manner provided in Section 7.03 indicating DWI
II’s compliance with Sections 7.01 and 7.02 (subject to Section 7.05) (a “DWI II
Certification Noncompliance”) and DWI II has received notice from DWA of such
DWI II Certification Noncompliance, DWA shall not be obligated to make any
payments to DWI II under Section 3.01 or Section 5.02; provided that DWA shall
make such payments to DWI II promptly after DWI II establishes, to the
reasonable satisfaction of DWA, that DWI II has cured the DWI II Certification
Noncompliance.

 

Guarantee. DWI II shall have no obligations under Section 7.01, Section 7.02 or
Section 7.03, and Section 7.04 shall not apply, to the extent that Paul G. Allen
(i) fully, absolutely, irrevocably and unconditionally guarantees, as a primary
obligor and not merely as a surety, (A) the due and punctual payment of each
payment required to be made by DWI II under this Agreement, when and as due,
including payments in respect of interest thereon and (B) the due and punctual
performance and observance of, and compliance with, all covenants, agreements,
obligations and liabilities of DWI II under or pursuant to this Agreement, and
(ii) agrees that the obligations described in clause (i) may be extended,
amended, modified or renewed, in whole or in part, without notice to or further
assent from him, and that he will remain bound upon his guarantee
notwithstanding any extension, amendment, modification or renewal of any such
obligation.

 

15



--------------------------------------------------------------------------------

General Provisions

 

Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be deemed duly given and received (a) on
the date of delivery if delivered personally, or by facsimile upon confirmation
of transmission by the sender’s fax machine if sent on a Business Day (or
otherwise on the next Business Day) or (b) on the first Business Day following
the date of dispatch if delivered by a recognized next-day courier service. All
notices hereunder shall be delivered as set forth below, or pursuant to such
other instructions as may be designated in writing by the party to receive such
notice:

 

if to DWA, to:

 

DreamWorks Animation SKG, Inc.

Grandview Building

1000 Flower Street

Glendale, California 91201

Fax: (818) 659-6123

Attention:  Katherine Kendrick, Esq.

                  General Counsel

 

with a copy to:

 

Cravath, Swaine & Moore LLP

Worldwide Plaza

825 Eighth Avenue

New York, NY 10019-7475

Fax: (212) 474-3700

Attention:  Stephen L. Gordon, Esq.

 

if to DWI II, to:

 

Vulcan, Inc.

505 Fifth Avenue South, Suite 900

Seattle, WA 98104

Fax: (206) 342-2330

Attention:  Joe Franzi

                  Vice President, Tax, Risk and Asset Management

 

with a copy to:

 

Skadden Arps Meagher & Flom LLP

Four Times Square

New York, New York 10036

Fax: (212) 735-2000

Attention:  Nicholas Saggese, Esq. and David Rievman, Esq.

 

16



--------------------------------------------------------------------------------

Any party may change its address or fax number by giving the other party written
notice of its new address or fax number in the manner set forth above.

 

Counterparts. This Agreement may be executed in one or more counterparts, all of
which shall be considered one and the same agreement and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart. Delivery of an executed signature page to this
Agreement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.

 

Entire Agreement; No Third Party Beneficiaries. This Agreement constitutes the
entire agreement and supersedes all prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter hereof.
This Agreement shall be binding upon and inure solely to the benefit of each
party hereto and their respective successors and permitted assigns, and nothing
in this Agreement, express or implied, is intended to or shall confer upon any
other Person any right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

 

Governing Law. This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York without giving effect to applicable
principles of conflict of laws.

 

Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

 

Successors; Assignment; Amendments. DWI II may not assign this Agreement to any
person without the prior written consent of DWA, which consent shall not be
unreasonably withheld, conditioned or delayed; provided, however, (i) DWI II may
pledge some or all of its rights, interests or entitlements under this Agreement
to any U.S. money center bank in connection with a bona fide loan or other
indebtedness, (ii) DWI II may assign some or all its rights, interests or
entitlements under this Agreement to any related entity within the meaning of
Section 267(b) or 707(b) of the Code and (iii) DWI II may assign its obligations
under this Agreement to any related entity within the meaning of Section 267(b)
or 707(b) of the Code provided, that, DWI II and its assignee certify that the
assignee satisfies the requirements of Section 7.01 and Section 7.02, subject to
Section 7.05, in each case without the prior written consent of DWA. DWA may not
assign any of its rights, interests or entitlements under this Agreement without
the consent of DWI II, not to be unreasonably withheld or delayed. Subject to
each of the two immediately preceding sentences, this Agreement will be binding
upon, inure to the benefit of and be enforceable by, the parties and their
respective successors and assigns including any acquiror of all or substantially
all of the assets of DWA. In the event that DWA ceases to be the common parent
of the DWA Affiliated Group, the successor common parent of such group shall
assume all of DWA’s rights and obligations under this Agreement.

 

17



--------------------------------------------------------------------------------

No amendment to this Agreement shall be effective unless it shall be in writing
and signed by DWA and DWI II.

 

Titles and Subtitles. The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

 

Submission to Jurisdiction; Waivers. With respect to any suit, action or
proceeding relating to this Agreement (collectively, a “Proceeding”), each party
to this Agreement irrevocably (a) consents and submits to the exclusive
jurisdiction of the courts of the States of New York and Delaware and any court
of the United States located in the Borough of Manhattan in New York City or the
State of Delaware; (b) waives any objection which such party may have at any
time to the laying of venue of any Proceeding brought in any such court, waives
any claim that such Proceeding has been brought in an inconvenient forum and
further waives the right to object, with respect to such Proceeding, that such
court does not have jurisdiction over such party; (c) consents to the service of
process at the address set forth for notices in Section 8.01 herein; provided,
however, that such manner of service of process shall not preclude the service
of process in any other manner permitted under applicable law; and (d) waives,
to the fullest extent permitted by applicable law, any and all rights to trial
by jury in connection with any Proceeding.

 

Reconciliation. In the event that DWA and DWI II are unable to resolve a
disagreement within the relevant period designated in this Agreement, the matter
shall be submitted for determination to a nationally recognized expert in the
particular area of disagreement mutually acceptable to both parties. The expert
shall be employed by a nationally recognized accounting firm or a law firm
(other than the Advisory Firm), and the expert shall not, and the firm that
employs the expert shall not, have any material relationship with either DWA or
DWI II or other actual or potential conflict of interest. If the matter is not
resolved before any payment that is the subject of a disagreement is due or any
Tax Return reflecting the subject of a disagreement is due, such payment shall
be made on the date prescribed by this Agreement and such Tax Return may be
filed as prepared by DWA or its affiliate, subject to adjustment or amendment
upon resolution. The costs and expenses relating to the engagement of such
expert or amending any return shall be borne by the party who did not have the
prevailing position, or if a compromise is reached by the DWA and DWI II, the
costs and expenses shall be borne equally by the parties. The expert shall
determine which party prevails. The determinations of the expert pursuant to
this Section 8.09 shall be binding on DWA and DWI II absent manifest error.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, DWA and DWI II have duly executed this Agreement as of the
date first written above.

 

DREAMWORKS ANIMATION SKG, INC., By   

/s/ Katherine Kendrick

--------------------------------------------------------------------------------

Name:    Katherine Kendrick Title:    VP and General Counsel Address:

 

DW INVESTMENT II, INC., By   

/s/ W. Lance Conn

--------------------------------------------------------------------------------

Name:    W. Lance Conn Title:    Vice President Address:

 

19



--------------------------------------------------------------------------------

Appendix A

 

[To be finalized.]



--------------------------------------------------------------------------------

Appendix B

 

[To be finalized.]